Citation Nr: 1711869	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling prior to September 30, 2015, for bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent disabling beginning September 30, 2015, for bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal was previously remanded by the Board in March 2014 and September 2016. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 30, 2015, the evidence shows that the Veteran's pes planus more closely approximated severe acquired flat foot; but it did not more nearly approximate pronounced acquired flat foot. 

2.  Beginning September 30, 2015, the evidence shows that the Veteran's pes planus more closely approximated pronounced acquired flat foot. 


CONCLUSIONS OF LAW

1.  Prior to September 30, 2015, the criteria for rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5276 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for rating of 50 percent from September 30, 2015, for bilateral pes planus, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a July 2009 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Relevant to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in May 2014 and September 2015 to determine the nature and severity of his bilateral pes planus.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral pes planus as it includes an interview with the Veteran, a review of the record, and an appropriate examination, addressing the relevant rating criteria. 

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, in Southall-Norman v. McDonald, the Court found that the provisions of 38 C.F.R. 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  No. 15-1357, 2016 WL 7240720 (Vet. App. December 15, 2016). 

However, in the instant case, the Board finds that a remand is not necessary in order to reexamine the Veteran's bilateral pes planus in light of Correia as such disability is not evaluated pursuant to range of motion findings.  Furthermore, the crux of the Court's finding in Southall-Norman to expand § 4.59 was so as to allow a veteran to achieve the minimum compensable rating for a musculoskeletal disability that was not rated based on limitation of motion and, in the instant case, the Veteran's bilateral pes planus has been evaluated as 30 percent disabling prior to September 30, 2015, and 50 percent disabling after September 2015.  Furthermore, May 2014 and the September 2015 VA examination reports include findings referable to the diagnostic codes under which pes planus are rated.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

In addition, the Board finds that the AOJ has substantially complied with the March 2014 and September 2016 remand directives by issuing a Supplemental Statement of the Case (SSOC) and obtaining outstanding relevant records, including the Veteran's medical records, and affording the Veteran contemporaneous VA examinations addressing the nature and severity of his bilateral pes planus in May 2014 and September 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II. Analysis

Increased Rating:  General Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that further staged ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 

The Veteran filed his increased rating claim in June 2009 and has alleged that his bilateral pes planus is more severe than the currently assigned rating of 30 percent.  For the duration of the appeal, such has been rated pursuant to DC 5276, which governs the evaluation of acquired flatfoot. 

Under DC 5276, pes planus is assigned a zero percent rating where there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate symptomatology where there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  For severe symptomatology, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent for one foot and 30 percent for both feet.  Finally, for pronounced symptomatology shown by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a rating of 30 percent for one foot or 50 percent for both feet is assigned. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6. 

Facts

The pertinent evidence of record includes the Veteran's statements, medical records, and May 2014 and the September 2015 VA examinations.  After review of the evidence of record, the Board finds that a higher rating for the Veteran's bilateral pes planus is not warranted prior to September 30, 2015, and is warranted after September 30, 2015. 

For the period on appeal between June, 2009, one year prior to the date of receipt of the Veteran's current increased rating claim, and May 2014, there are no lay statements or medical records documenting the severity of the Veteran's bilateral pes planus.  The medical records from VA New York Harbor Health Care System (VA HHS) between July 2010 and March 2014 reveal that the only recurring treatment the Veteran received in regards to his feet was for "dry plantar feet." 

In May 2014, the Veteran was afforded a VA examination to assess the nature and severity of his bilateral pes planus.  The examiner diagnosed bilateral flat feet (pes planus).

Upon examination of his feet, the Veteran had pain on use of the feet bilaterally; however, such was not accentuated on use or manipulation of the feet.  There was also no indication of swelling on use.  There were no characteristic callouses noted.  It was noted that the Veteran tried arch supports and received relief on both feet.  There was no extreme tenderness of plantar surfaces on either foot.  However, he had bilateral decreased longitudinal arch height on weight-bearing bilaterally.  There was no objective evidence of marked deformity or pronation of one or both feet.  Additionally, the Veteran's weight-bearing line did not fall over or medial to the great toe, and he did not have "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  There was no history of surgery on his feet, documented degenerative or traumatic arthritis, or functional impairment extreme enough such that the Veteran would be equally well served by amputation with prosthesis. 

The examiner further found that the Veteran did not present with Morton's neuroma and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, or any additional foot injuries or conditions not previously described.  The examiner did note that there was pain, weakness, fatigability, or incoordination that significantly limits the functional ability that requires the Veteran to take a break to rest.  However, there was no other functional loss during flare-ups or when the foot is used repeatedly over time.  The examiner noted that the Veteran did not use any assistive devices.  He also found that the Veteran's bilateral pes planus did not impact his ability to perform any type of occupational task, and ultimately concluded that the Veteran's subjective complaint of foot pain did not interfere with his ability to ambulate, use public transportation, and perform activities of daily living.  The examiner concluded that the Veteran's bilateral pes planus is mild and that the Veteran' complaints of toe tingling and pain with walking is more likely than not related to his diabetes instead of his mild bilateral pes planus. 

In July 2015, the Veteran submitted a statement claiming that his feet had gotten worse.  In September 2015, the Veteran was afforded a VA examination to assess the nature and severity of his bilateral pes planus.  The examiner diagnosed bilateral flat feet (pes planus). 

Upon examination of his feet, the Veteran had pain on use of the feet bilaterally that is accentuated on manipulation of the feet.  There was also no indication of swelling on use.  There were no characteristic callouses noted.  It was noted that the Veteran tried arch supports and received relief on both feet.  The Veteran had extreme tenderness of plantar surfaces on both feet.  The Veteran also had bilateral decreased longitudinal arch height on weight-bearing bilaterally.  There was objective evidence of marked deformity or pronation of one or both feet but it was improved by orthopedic shoes or appliances.  The Veteran's weight-bearing line did not fall over or medial to the great toe, and he did not have "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  There was no history of surgery on his feet, documented degenerative or traumatic arthritis, or functional impairment extreme enough such that the Veteran would be equally well served by amputation with prosthesis. 

The examiner further found that the Veteran did not present with Morton's neuroma and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, or any additional foot injuries or conditions not previously described.  The examiner did note that there was pain, weakness, fatigability, or incoordination that significantly limits the functional ability due to pain and swelling that may increase with prolonged ambulation.  However, there was no other functional loss during flare-ups or when the foot is used repeatedly over time.  The examiner noted that the Veteran regularly uses a canes and shoe inserts as assistive devices.  The examiner found that the Veteran's bilateral pes planus did impact his ability to perform any type of occupational task, and ultimately concluded that the Veteran's subjective complaint of foot pain interfered with his ability to ambulate.  However, the examiner concluded that the Veteran's bilateral pes planus is mild.

Analysis:  In excess of 30 percent prior to September 30, 2015

Based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's bilateral pes planus is not warranted prior to September 30, 2015.  In this regard, for the entire appeal period prior to September 30, 2015, his bilateral pes planus is manifested by no more than severe acquired flatfoot.

The evidence does not reflect that, during this time period, the Veteran's bilateral pes planus symptoms more nearly approximated pronounced acquired flatfoot.  At the May 2014 VA examination, while it was noted that the Veteran had pain on use of the feet bilaterally, the pain was not accentuated on use or manipulation.  There was no swelling and there was no extreme tenderness of plantar surfaces of the feet.  Further physical evaluation of the Veteran's bilateral feet failed to reveal any of the symptomatology, to include marked inward displacement and severe spasm of the tendo achillis on manipulation, associated with pronounced acquired flatfoot. 

While the Veteran is competent to report his symptomatology, to include pain, discomfort, tenderness, and swelling, he is not competent, as a layperson, to diagnose marked pronation, marked inward displacement, or severe spasm of the Achilles tendon on manipulation, as such a diagnosis involves complex medical questions.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The May 2014 VA examiner found that the Veteran's bilateral pes planus does not result in functional loss for the left and/or right lower extremity.  Furthermore, there was no pain, weakness, fatigability, or incoordination that significantly limits the functional ability, or any other functional loss during flare-ups or when the foot is used repeatedly over time.  The examiner also found that the Veteran's bilateral pes planus did not impact his ability to perform any type of occupational task, and ultimately concluded that the Veteran's subjective complaint of foot pain did not interfere with his ability to ambulate, use public transportation, and perform activities of daily living.

Ultimately, after fully considering the Veteran's statements regarding his disability, the Board finds that, even if these statements were competent, the specific medical opinions describing the impairment caused by the disability are of greater probative value than the Veteran's more general lay assertions.  Thus, the Board finds that the symptoms of the Veteran's bilateral pes planus have not more nearly approximated the criteria for a rating higher than 30 percent at any time prior to September 30, 2015.

Analysis:  In excess of 30 percent beginning September 30, 2015

The September 2015 VA examination indicates pronounced acquired flatfoot, noting objective evidence marked pronation of one or both feet and extreme tenderness of plantar surfaces of both feet.  The examiner did not find evidence of marked inward displacement and severe spasm of the Achilles tendon.  However, the Veteran's bilateral pes planus impacts his ability to perform any type of occupational task, and the examiner concluded that the Veteran's subjective complaint of foot pain interfered with his ability to ambulate.  The examiner also noted that there was pain, weakness, fatigability, or incoordination that significantly limits the functional ability due to pain and swelling that may increase with prolonged ambulation.  The Board finds that as of the date of the VA exam, the disability picture presented more closely approximated the criteria for a 50 percent rating.  

The Board has also considered the September 2015 VA examiner's characterization of the Veteran's bilateral pes planus as mild.  However, the issue of what disability rating is warranted based on the severity of a disability is a legal rather than a medical question.  38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Consequently, while the  Board has considered the above medical evidence and medical opinions as to the nature of the Veteran's disability, its decision is based on the application of the relevant criteria to these facts and not on a medical examiner's general description of the severity of the disability.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case as other Diagnostic Codes covering other disabilities or injuries of the foot either would not result in a rating in excess of the 50 percent evaluation assigned herein (see 38 C.F.R. § 4.71a, Diagnostic Codes 5277 through 5284), or would be impermissible as "pyramiding" under 38 C.F.R. § 4.14; (see also Esteban, supra., as the Diagnostic Code would apply to symptomatology already contemplated in Diagnostic Code 5276.  The only basis available for higher evaluations are separate ratings for each foot under Diagnostic Code 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's disabilities are certainly productive of limited function, the medical evidence does not show, nor does he allege, that he has actually lost the use of either foot.

The Board has also considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In Copeland, the Court explicitly rejected the appellant's argument that to rate his disability under Diagnostic Code 5284 for "foot injuries, other," would not be rating by analogy.  Rather, the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining foot-related diagnostic codes redundant.  Given that the Veteran's bilateral pes planus, acquired flatfoot, is specifically listed in the rating schedule under DC 5276, the Board finds that this is the appropriate diagnostic code to apply.

Extra-Schedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The above evidence reflects that the symptoms associated with the Veteran's bilateral pes planus are contemplated in Diagnostic Code 5276.  The criteria in this diagnostic code of mild, moderate, severe, and pronounced acquired flatfoot are broad enough to encompass all of the symptoms of the Veteran's bilateral pes planus.  Consequently, the Board need not consider whether there was marked interference with employment or frequent hospitalization.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent prior to September 30 2015 for bilateral pes planus and the evidence warrants a 50 percent rating from that date.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

ORDER

Entitlement to a rating in excess of 30 percent disabling prior to September 30, 2015, for bilateral pes planus, is denied. 

Entitlement to a rating in excess of 30 percent disabling beginning September 30, 2015, for bilateral pes planus, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

As indicated above, there is evidence that the Veteran's service-connected bilateral pes planus has partially impacted his employability.  See, e.g., September 2015 VA examination report and April 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Thus, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating for bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

The Board also notes that the Court has held in a memorandum decision that, while denying referral for extraschedular consideration but remanding entitlement to a TDIU can be inconsistent and therefore erroneous, see Brambley v. Principi, 17 Vet.App. 20, 24 (2003), where, as here, the remand is for initial adjudication of the claim by the AOJ rather than to obtain additional evidence and the issue of whether there was marked interference with employment was not reached, Brambley is distinguishable and the Board's action is not inappropriate.  See Daubenberger v. Shinseki, No. 11-2096, 2012 WL 5377736 (mem. dec., Nov. 2, 2012).  The Board finds the Court's reasoning persuasive and will therefore remand the claim for a TDIU for initial RO adjudication, notwithstanding having found above that referral for extraschedular consideration is not warranted.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


